 



Exhibit 10.3
April 9, 2007
Mr. Dane Saglio
Chief Financial Officer
EntreMed, Inc.
9640 Medical Center Drive
Rockville, MD 20850
Dear Dane,
The Compensation Committee has approved a one-year extension of your Employment
Agreement (the “Agreement”) for the period commencing July 1, 2007 through
June 30, 2008.
All other terms of your Agreement remain in effect.
Please acknowledge your acceptance of the one-year extension by countersigning
in the space below. This amendment to the Agreement will be effective on the
date of your signature.
I look forward to continuing working with you.

          Sincerely,
      /s/ James S. Burns       James S. Burns      President & CEO     

Agreed to and Accepted as of the 16th day of April, 2007:

          /s/ Dane R. Saglio       Dane R. Saglio             

